FILED
                              NOT FOR PUBLICATION                            NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIELA YASMIN RIVERA-                           No. 09-73786
ESQUIVEL,
                                                 Agency No. A099-523-542
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Mariela Yasmin Rivera-Esquivel, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We deny in part and grant in part the petition for review, and we

remand.

      Rivera-Esquivel does not challenge the BIA’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      In denying Rivera-Esquivel’s asylum and withholding of removal claims,

the agency found she failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the BIA and IJ issued its

decisions, they did not have the benefit of this court’s decisions in Henriquez-Rivas

v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Rivera-

Esquivel’s asylum and withholding of removal claims to determine the impact, if

any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam). In light of these conclusions, we do not reach Rivera-Esquivel’s

remaining contentions regarding the adequacy of the BIA’s reasoning and review.




                                           2                                    09-73786
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               09-73786